DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
	The information disclosure statement submitted on 11/11/2020 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 8-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUJIWARA T et al. (WO 2017149698 A1).
claim 1, FUJIWARA discloses a phase shifter with wideband operation (read as the phase filter within the wireless communication device, figure 1, par [0011]), the phase shifter comprising: a quadrature filter configured to filter an input signal to generate an in-phase (I) voltage and a quadrature-phase (Q) voltage (read as the polyphase filter 2 for filtering RF input signal and generate in-phase( I) signal and quadrature (Q) signal, figure 1, par [0012]); a first variable gain amplifier (VGA) configured to amplify the I voltage to generate an I current (read as VGA5 for amplifying the I signal to generate an amplified I signal, par [0014]); a second VGA configured to amplify the Q voltage to generate a Q current (read as VGA6 for amplifying the Q signal to generate an amplified Q signal, par [0015]); and a current mode combiner configured to combine the I current and the Q current to generate an output signal (read as signal synthesizer 7 for combining the amplified I signal and amplified Q signal, par [0016]), wherein a first gain setting of the first VGA and a second gain setting of the second VGA are operable to control a phase shift between the output signal and the input signal (read as by controlling the gains of the VGA 5 for I and the VGA 6 for Q, the gain control unit 9 adjusts the phase of the combined signal without changing the amplitude of the combined signal output from the signal combining unit 7; the bias control unit 10 controls the bias current of the transistor of the input stage of the VGA 5 for I and the VGA 6 for Q, figure 1, par [0017]).
Consider claim 2, as applied to claim 1 above, FUJIWARA discloses wherein the first VGA comprises a plurality of transconductance stages configured to operate in parallel with one another, wherein a value of the first gain setting is operable to select one or more active transconductance stages from the plurality of transconductance stages for providing amplification (read as when a bias control signal, which is an output signal of the bias control unit 10, is input from the bias control terminals 5f, the variable current sources 13a and 13b 
Consider claim 3, as applied to claim 2 above, FUJIWARA discloses wherein each of the plurality of transconductance stages includes current steering circuitry for selectively steering a stage current to an output or to a supply voltage (read as the variable gain unit 14 has a current steering type circuit configuration, and when a gain control signal, which is an output signal of the gain control unit 9, is input from the gain control terminal 5e, the gate ground transistor 11a, according to the gain control signal, par [0019]).
Consider claim 4, as applied to claim 2 above, FUJIWARA discloses the first VGA is implemented differentially and includes a non-inverted current output and an inverted current output, wherein each of the plurality of transconductance stages includes current steering circuitry for selectively steering a stage current to the non-inverted current output or the inverted current output (read as the input terminals 5a and 5b are terminals for inputting the differential (inverted (-) and non-inverted (+)) I signal output from the LPF3 within polyphase filter 2, figure 1, par [0014]).
Consider claim 5, as applied to claim 2 above, FUJIWARA discloses wherein the first VGA is operable in a plurality of gain settings, wherein each of the plurality of transconductance stages is either off or operating with a substantially constant current density across the plurality 
Consider claim 8, as applied to claim 1 above, FUJIWARA discloses further comprising a mapping table configured to map a phase shift setting of the phase shifter to the first gain setting and the second gain setting, wherein the mapping table is calibrated to compensate for I/Q imbalance (read as the table unit 79 stores a lookup table showing the relationship between the phase difference difference ΔPh and the adjustment amount of the bias current in the gate grounded transistors 11a, 11b, 21a, 21b of the VGA5 for I and the VGA6 for Q, par [0030]-[0031]).
Consider claim 9, as applied to claim 8 above, FUJIWARA discloses coupled to an s-parameter detector that is configured to generate a plurality of parameter measurements associated with a plurality of phase shift settings of the phase shifter, wherein the control circuit is configured to calibrate the mapping table based on the plurality of parameter measurements (read as the phase shift amount setting device 71 outputs the phase shift amount setting signal indicating that the phase shift amount is α1 as a bias control signal to the gain control terminals 5e and 6e of the phase shifter 60, and then outputs the phase shift amount setting signal to the gain control terminals 5e and 6e. The phase shift amount setting signal indicating that the amount is α2 is output as a bias control signal to the gain control terminals 5e and 6e of the phase shifter 60. α1 and α2 may have any value, and for example, α1 = 0, α2 = 90, and the like can be considered. At this time, the bias control signal generation unit 80 of the bias control unit 10 

Consider claim 10, FUJIWARA discloses a method of phase shifting (read as the phase filter within the wireless communication device, figure 1, par [0011]), the method comprising: filtering an input signal to generate an in-phase (I) voltage and a quadrature-phase (Q) voltage (read as the polyphase filter 2 for filtering RF input signal and generate in-phase( I) signal and quadrature (Q) signal, figure 1, par [0012]); amplifying the I voltage to generate an I current using a first variable gain amplifier (VGA) of a phase shifter (read as VGA5 for amplifying the I signal to generate an amplified I signal, par [0014]); amplifying the Q voltage to generate a Q current using a second VGA of the phase shifter (read as VGA6 for amplifying the Q signal to generate an amplified Q signal, par [0015]); combining the I current and the Q current to generate an output signal using a current mode combiner of the phase shifter (read as signal synthesizer 7 for combining the amplified I signal and amplified Q signal, par [0016]); and controlling a phase shift between the output signal and input signal by controlling a first gain setting of the first VGA and a second gain setting of the second VGA (read as by controlling the gains of the VGA 5 for I and the VGA 6 for Q, the gain control unit 9 adjusts the phase of the combined signal without changing the amplitude of the combined signal output from the signal combining unit 7; the bias control unit 10 controls the bias current of the transistor of the input stage of the VGA 5 for I and the VGA 6 for Q, figure 1, par [0017]).
claim 11, as applied to claim 10 above, FUJIWARA discloses wherein controlling the phase shift includes mapping a phase shift setting to the first gain setting and the second gain setting using a mapping table, and calibrating the mapping table (read as the table unit 79 stores a lookup table showing the relationship between the phase difference difference ΔPh and the adjustment amount of the bias current in the gate grounded transistors 11a, 11b, 21a, 21b of the VGA5 for I and the VGA6 for Q, par [0030]-[0031]).
Consider claim 12, as applied to claim 11 above, FUJIWARA discloses wherein calibrating the mapping table includes setting the phase shifter in a first phase state by controlling the first gain setting and the second gain setting, measuring a first parameter of the phase shifter in the first phase state, setting the phase shifter in a second phase state by controlling the first gain setting and the second gain setting, measuring a second parameter of the phase shifter for the second phase state, and generating the mapping table based on the first parameter and the second parameter (read as the phase shift amount setting device 71 outputs the phase shift amount setting signal indicating that the phase shift amount is α1 as a bias control signal to the gain control terminals 5e and 6e of the phase shifter 60, and then outputs the phase shift amount setting signal to the gain control terminals 5e and 6e. The phase shift amount setting signal indicating that the amount is α2 is output as a bias control signal to the gain control terminals 5e and 6e of the phase shifter 60. α1 and α2 may have any value, and for example, α1 = 0, α2 = 90, and the like can be considered. At this time, the bias control signal generation unit 80 of the bias control unit 10 outputs the preset initial bias control signal to the digital analog converter 81, and the digital analog converter 81 is the bias control signal generation unit; and table unit 79 stores a lookup table showing the relationship between the phase difference 
Consider claim 13, as applied to claim 12 above, FUJIWARA discloses wherein the first phase state and the second phase state are separated by about ninety degrees (read as α1 = 0, α2 = 90, par [0027]).
Consider claim 14, as applied to claim 13 above, FUJIWARA discloses wherein the first phase state provides a phase shift of about 0.degree., and the second phase state provides a phase shift of about 90.degree. (read as α1 = 0, α2 = 90, par [0027]).
Consider claim 15, as applied to claim 12 above, FUJIWARA discloses wherein the first parameter and the second parameter are s-parameters (read as the steering type circuit configuration, par [0019]).
Consider claim 16, as applied to claim 12 above, FUJIWARA discloses further comprising calibrating the mapping table for a target operating frequency (read as the operating frequency, par [0040]-[0041]).
Consider claim 17, as applied to claim 12 above, FUJIWARA discloses wherein amplifying the I voltage includes selecting one or more active transconductance stages from the plurality of transconductance stages of the first VGA based on a value of the first VGA, controlling a polarity of I current using current steering circuitry of the plurality of transconductance stages (read as when a bias control signal, which is an output signal of the bias control unit 10, is input from the bias control terminals 5f, the variable current sources 13a and 13b output a current to the source terminals of the gate ground transistors 11a and 11b according to the bias control signal; that is, the bias currents of the gate ground transistors 11a and 11b are adjusted; the variable current sources 13a and 13b adjust the bias current of the grounded gate 
Consider claim 20, FUJIWARA discloses a front end system for controlling beamforming in an active scanned electronically steered array (read as the RF signal transmitted by the communication device or the RF signal received by the wireless communication device is phase-shifted by the vector synthesis type phase shifter., figure 1, par [0011]), the front end system comprising: an amplifier (read as either the PA within the transmitter or the LNA within the receiver, par [0011[); and a phase shifter in series with the amplifier and configured to control a phase of a radio frequency (RF) input signal (read as the phase filter within the wireless communication device, figure 1, par [0011]), wherein the phase shifter comprises: a quadrature filter configured to filter the RF input signal to generate an in-phase (I) voltage and a quadrature-phase (Q) voltage; a first variable gain amplifier (VGA) configured to amplify the I voltage to generate an I current based on a first gain setting (read as the polyphase filter 2 for filtering RF input signal and generate in-phase( I) signal and quadrature (Q) signal, figure 1, par [0012]); a second VGA configured to amplify the Q voltage to generate a Q current based on a second gain setting (read as VGA6 for amplifying the Q signal to generate an amplified Q signal, par [0015]); and a current mode combiner configured to combine the I current and the Q current to generate an RF output signal (read as signal synthesizer 7 for combining the amplified I signal and amplified Q signal; by controlling the gains of the VGA 5 for I and the VGA 6 for Q, the gain control unit 9 adjusts the phase of the combined signal without changing the amplitude of the combined signal output from the signal combining unit 7; the bias control unit 10 controls the .

Allowable Subject Matter
Claims 6, 7, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645